Case 8:21-cv-00305-DOC-ADS Document 30 Filed 04/12/21 Page 1 of 2 Page ID #:196



   1                                                               JS-6
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10                                    SOUTHERN DIVISION
  11
  12   MAMMOTHRX, INC., RYAN                     Case No. 8:21-cv-00305-DOC-(ADSx)

  13   HILTON, and AMIR ASVADI,
                                                 ORDER GRANTING JOINT
  14                      Plaintiffs,            MOTION TO STAY AND
                                                 VACATE DATES [29]
  15          v.
  16   BAM INTERNATIONAL, LLC, THE
                                                 Action Filed:     February 16, 2021
       MSBA GROUP, INC., and MILES
  17                                             Trial Date:       None
       STEVEN BOWN,
  18
                          Defendants.            Judge:    Hon. David O. Carter
  19
  20
  21
  22          The Court having considered the Joint Motion to Stay and Vacate Dates filed
  23   by Plaintiffs Ryan Hilton and Amir Asvadi and Defendant BAM International,
  24   LLC., in the above-captioned action, and good cause appearing,
  25          IT IS HEREBY ORDERED that:
  26
  27
  28
                                                             ORDER GRANT JOINT MOTION TO STAY
                                                                 CIVIL ACTION NO. 8:21-cv-00305
       sf-4465832
Case 8:21-cv-00305-DOC-ADS Document 30 Filed 04/12/21 Page 2 of 2 Page ID #:197



   1           (1) This action between Plaintiffs and Bam is stayed until further order of
   2   this Court;
   3          (2) The following dates are VACATED from the Court’s calendar:
   4                 (a) the May 10 hearing on Bam’s motion to dismiss or stay [ECF 20];
   5                 (b) the requirement to complete the Rule 26(f) conference (see ECF
   6                 No. 26); and,
   7                 (c) the requirement to file a Rule 26(f) report (see ECF No. 26); and
   8                 (d) the May 10 Scheduling Conference (see ECF No. 26).
   9          (3) The dates for the foregoing activities will be rescheduled if and as
  10   needed after the Delaware Chancery Court rules on Plaintiffs’ motion to dismiss
  11   them from the action filed there; and
  12          (4) Unless both Plaintiffs voluntarily dismiss this action, the parties are to
  13   report the ruling of the Delaware Chancery Court on Plaintiffs’ motion to dismiss
  14   them from that action to this Court within seven days of the Delaware court’s order
  15   becoming final; and
  16          (5) The Court will set a date for a status conference if either Plaintiff does
  17   not voluntarily dismiss this case within seven days of the Delaware court’s order on
  18   Plaintiffs’ motion to dismiss them from that action becoming final. This case is
  19   administratively closed to be re-opened at written request of counsel.
  20          IT IS SO ORDERED.
  21
  22   Dated: April 12, 2021                          _____________________________
                                                      Honorable David O. Carter
  23                                                  United States District Judge
  24
  25
  26
  27
  28
                                                                 ORDER GRANT JOINT MOTION TO STAY
                                                  1
                                                                     CIVIL ACTION NO. 8:21-cv-00305
       sf-4465832
